[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO QUASH (#137.00) CT Page 4963
The motion to quash is denied since the court finds that the respondent has not sustained his burden of proof that the motion for extension of time of the temporary restraining order of January 12, 1993 is not properly before the court. The court also finds that a motion to quash is not the proper way to address this problem. Accordingly, the motion is denied.
KARAZIN, J.